Citation Nr: 0201535	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  98-16 420	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for flat feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the hands.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy secondary to trichophytosis of the feet.

5.  Entitlement to an increased (compensable) evaluation for 
bilateral trichophytosis of the feet.

6.  Entitlement to a total disability evaluation based on 
individual unemployability.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to February 1946.

2.  By an August 2001 Order by the United States Court of 
Appeals for Veterans Claims, confirmed by the veteran's death 
certificate, the Board was notified that the veteran died on 
July [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.




		
                RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 



